Opinion filed April 6, 2017




                                        In The


        Eleventh Court of Appeals
                                     ___________

                               No. 11-16-00315-CR
                                     ___________

                       FERREY ROBLEDO, Appellant
                                           V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 358th District Court
                               Ector County, Texas
                         Trial Court Cause No. D-45,594


                      MEMORANDUM OPINION
       Appellant, Ferrey Robledo, pleaded guilty to the offense of possession of less
than one gram of a controlled substance, namely cocaine. Pursuant to the terms of
the plea agreement, the trial court deferred a finding of guilt and placed Appellant
on community supervision for three years. Subsequently, the State filed a motion to
adjudicate Appellant’s guilt. At a hearing on the motion, Appellant pleaded true to
seven of the State’s allegations. The trial court found all eight allegations to be true,
revoked Appellant’s community supervision, adjudicated him guilty of the charged
offense, and assessed his punishment at confinement in a state jail facility for two
years and a fine of $500. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter written in both
English and Spanish, and a copy of the reporter’s record and the clerk’s record.
Counsel also advised Appellant of his right to review the record and file a response
to counsel’s brief.1 Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008);
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d
807 (Tex. Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).



        This court granted Appellant thirty days in which to exercise his right to file a response to counsel’s
        1

brief. Appellant has not filed a response.
                                                      2
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


April 6, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3